NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  PATRICK JOSEPH LEJMAN, Appellant.

                             No. 1 CA-CR 15-0462
                              FILED 4-7-2016


           Appeal from the Superior Court in Maricopa County
                      No. CR2005-005216-001 DT
               The Honorable Joseph C. Kreamer, Judge

                                 DISMISSED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. LEJMAN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Peter B. Swann joined.


J O N E S, Judge:

¶1             Patrick Lejman appeals the trial court’s denial of his motion
to quash the sex offender registration requirement contained in his plea
agreement. After searching the entire record, Lejman’s defense counsel has
identified no arguable non-frivolous question of law. Citing Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), defense
counsel asks this Court to search the record for fundamental error. Lejman
was given an opportunity to file a brief in propria persona but did not do so.
Because we do not have jurisdiction to review the denial of a request to
amend a plea agreement, we dismiss the appeal.

                 FACTS AND PROCEDURAL HISTORY

¶2            In October 2005, Patrick Lejman was charged with sexual
abuse, aggravated assault, and resisting arrest. Although Lejman was
under eighteen years of age at the time of the offense, he was charged as an
adult pursuant to Arizona Revised Statutes (A.R.S.) section 13-501(A)(6).1
In February 2006, Lejman pleaded guilty to attempted sexual abuse in
violation of A.R.S. §§ 13-1001(A) and -1404(A). The conditions of the plea
agreement included lifetime probation and lifetime sex offender
registration.

¶3            In March 2015, Lejman filed a “motion to quash” the sex
offender registration requirement pursuant to A.R.S. § 13-3821(G)
(authorizing the court to terminate a duty to register as a sex offender if the
person was under eighteen years of age at the time of adjudication and
successfully completes probation). The trial court denied the motion, and
Lejman timely appealed.




1     Absent material changes from the relevant date, we cite a statute’s
current version.

                                       2
                            STATE v. LEJMAN
                           Decision of the Court

                               DISCUSSION

¶4            We find no jurisdictional support, nor does Lejman provide
any, for consideration of this appeal. An appeal may be taken by the
defendant in a criminal matter only under certain circumstances. See A.R.S.
§§ 13-4031, -4033. Lejman is not appealing a “final judgment of conviction
or verdict of guilty except insane.” See A.R.S. § 13-4033(A)(1). Nor is he
appealing from “[a]n order denying a motion for a new trial, . . . [or a]
sentence on the grounds that it is illegal or excessive.” See A.R.S. § 13-
4033(A)(2), (4). And, for the following reasons, we conclude the trial court’s
denial of Lejman’s motion did not affect his substantial rights. See A.R.S.
§ 13-4033(A)(3).

¶5             Although titled otherwise, Lejman’s motion is essentially one
for modification of the sentence imposed pursuant to his plea agreement.
Generally, a defendant “may not appeal from a judgment or sentence that
is entered pursuant to a plea agreement or an admission to a probation
violation.” A.R.S. § 13-4033(B). A right of appeal does arise from an order
changing or modifying the judgment or sentence originally imposed as
“[a]n order made after judgment affecting the substantial rights of the
party.” A.R.S. § 13-4033(A)(3); see State v. Jimenez, 188 Ariz. 342, 345 (App.
1996) (holding the denial of a motion to modify terms of a defendant’s
probation is not an order affecting the substantial rights of the defendant)
(citing Arvizu v. Fernandez, 183 Ariz. 224, 226-27 (App. 1993), and State v.
Hovey, 175 Ariz. 219, 220 (App. 1993)). But, the trial court’s order here did
not change or modify Lejman’s sentence. Accordingly, we have no
jurisdiction to consider his appeal.

                              CONCLUSION

¶6            Having no appellate jurisdiction, we dismiss Lejman’s appeal.




                                   :ama




                                      3